Case 8:19-mc-00017-DOC-JDE Document 9 Filed 10/15/19 Page 1 of 1 Page ID #:142



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   IN RE EX PARTE APPLICATION OF               Case No. 8:19-mc-00017-DOC (JDEx)
     BEACON SALES ACQUISITION,
12   INC. FOR AN ORDER GRANTING                  ORDER
13   LEAVE TO ISSUE A SUBPOENA
     PURSUANT TO 28 U.S.C. § 1782
14                                               Stipulation Filed Concurrently
                 Applicant.
15
16
17
18         Pursuant to the Stipulation of the parties (Dkt. 8, “Stipulation”), and good

19   cause appearing therefore, it is hereby ORDERED that S-Energy America, Inc.,

20   shall produce all non-privileged documents generated by the search terms

21   attached as Exhibit A to the Stipulation in its custody, possession, or control by

22   November 11, 2019, subject to entry of a mutually agreeable protective order.

23
     Dated: October 15, 2019
24
25
                                          JOHN D. EARLY
26                                        United States Magistrate Judge
27
28


                                           ORDER
